Case 0:97-cr-06002-JEM Document 373 Entered on FLSD Docket 07/13/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              CASE NO: 97-6002-CR-MARTINEZ


  UNITED STATES OF AMERICA,

                Plaintiff,
  v.

  DAVID ANTHONY ROSTAN,

                Defendant.
                                       /

             MOTION TO APPOINT THE FEDERAL PUBLIC DEFENDER

        The Federal Public Defender, by and through undersigned counsel,

  respectfully requests the Court appoint her to represent the defendant, David

  Anthony Rostan, for the purpose of filing a request for reduction of sentence

  pursuant to 18 U.S.C. § 3582(c), commonly referred to as “compassionate release.”

        1.      On December 9, 1999, Mr. Rostan was convicted of the four counts of

  the Superseding Indictment. (D.E. 190.)

        2.      Mr. Rostan is presently serving a life sentence. (D.E. 266.)

        3.      Mr. Rostan is now 67 years old. He suffers from several health

  conditions, which, together with his age, may put him at higher risk of severe illness

  if he contracts COVID-19.

        4.      Mr. Rostan is presently housed at FCI-Miami, a prison which is

  currently experiencing an outbreak of infections of the novel coronavirus.


                                             1
Case 0:97-cr-06002-JEM Document 373 Entered on FLSD Docket 07/13/2020 Page 2 of 3



        5.     After a brief review of the file, it appears that Mr. Rostan may be

  entitled to relief, but the undersigned needs to conduct additional research.

        6.     Undersigned counsel has contacted AUSA Alicia Schick, who states the

  government opposes the relief requested herein.




                                   RELIEF REQUESTED

        WHEREFORE, the Federal Public Defender respectfully requests that the

  Court grant this motion and appoint her to represent defendant David Anthony

  Rostan for purposes of researching and filing a request for compassionate release.




                                         Respectfully submitted,

                                         MICHAEL CARUSO
                                         FEDERAL PUBLIC DEFENDER


                                   By:   s/ Abigail Becker
                                         Assistant Federal Public Defender
                                         Florida Bar No. 72284
                                         150 W. Flagler St. Suite 1700
                                         Miami, FL 33130
                                         (305) 530-7000
                                         Abigail_Becker@fd.org




                                            2
Case 0:97-cr-06002-JEM Document 373 Entered on FLSD Docket 07/13/2020 Page 3 of 3



                            CERTIFICATE OF SERVICE

        I HEREBY certify that on July 13, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record via transmission of Notices

  of Electronic Filing generated by CM/ECF or in some other authorized manner for

  those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.

                                   By: s/ Abigail Becker




                                            3
